EXHIBIT 15.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statements Forms (S-8 Nos. 333-101990 and 333-125064) pertaining to Top Image Systems Ltd. employee stock option plans, and registration statement on Forms F-3 (Nos. 333-191842, 333-193350 and 333-175546) of our report dated March 31, 2015 with respect to the consolidated financial statements of Top Image Systems Ltd. as of December 31, 2014, included in this Annual Report on Form 20-F of Top Image Systems Ltd. for the year ended December 31, 2014. Tel-Aviv, Israel April 15, 2015 /S/ KOST FORER GABBAY & KASIERER Kost Forer Gabbay & Kasierer A Member of Ernst & Young Global
